Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 22, 2017                                                                                      Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                      Robert P. Young, Jr.
                                                                                                           Brian K. Zahra
  154290                                                                                           Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  LORI CICHEWICZ,                                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                SC: 154290
                                                                   COA: 330301
                                                                   Oakland CC: 2011-120900-NH
  MICHAEL S. SALESIN, M.D., and
  MICHAEL S. SALESIN, M.D., PLC,
            Defendants-Appellants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the June 21, 2016
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court prior to the
  completion of the proceedings ordered by the Court of Appeals.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 22, 2017
           d0315
                                                                              Clerk